DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation Application
Applicant states that this application is a continuation application of the prior-filed application, 17/094,397. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: The limitation of  “a method of providing a drive assist notification for a vehicle” and “a non-transitory computer readable medium having stored thereon instructions” are not found in the prior-filed applications, 14/418,514, 16/185,698 and 17/094,397. However, this new matter is found in several instances in claims 7-18 filed on 15 November 2021.
Claims 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Neither a definition nor description of  “a method of providing a drive assist notification for a vehicle” nor “a non-transitory computer-readable medium having stored thereon instructions” are found in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities:   14. The non-transitory computer readable medium according to claim 13, “wherein the processor is caused to the state change of the traffic light when the signal changes from the stop signal to the go signal”. Should be “and wherein the processor is caused to detect the state change of the traffic light when the signal changes from the stop signal to the go signal.”  Appropriate correction is required.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
An updated abstract for this instant application should reflect the technical language of the improvements.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-mfo-Lisp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-8 of U.S. Patent No. 11,205,348 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because most of the limitations of the instant application are similarly recited in the cited patented document.
 The independent claims, 7 and 13 respectively, are merely a method and a non-transitory computer readable medium to carry out the method of using the drive assist device of claim 1 with dependent claims equivalent to the corresponding dependent claims depicted in the table below.

US Patent No 11,205,348


Instant Application 17/526,482

1. A drive assist device for a vehicle comprising: 
a camera configured to capture an environment around the vehicle; 
a display configured to display the captured environment; 
a target setter configured to determine whether a user has designated a target region of the captured environment on the display, and 
when the target region is designated by the user, 
recognize an object on the target region that is capable of a state change, 
as a corresponding target object; 
a detector configured to detect whether a state change has occurred of the recognized corresponding target object on the display based on a change of image information; and a notification controller configured to notify the user of a parking enable state or a retreating enable state of the vehicle when the state change of the recognized corresponding target object is detected.
1. A drive assist device for a vehicle comprising: 
a sensor configured to sense an environment around the vehicle; 
a display configured to display the sensed environment; 
a target setter configured to determine whether a user has designated an object, and 


when the object is designated by the user, 

recognize the object, 

as a corresponding target object; 
a detector configured to detect whether a state change has occurred of the recognized corresponding target object based on the sensed environment; and 
a notification controller configured to control a notification to the user when the 

state change of the recognized corresponding target object is detected.
	
2. The drive assist device according to claim 1, wherein the target region is a traffic light, and the recognized corresponding target object of the target region is a signal of the traffic light, 
wherein the state change of the signal is when a stop signal changes to a go signal, and wherein the detector detects the state change of the traffic light when the signal changes from the stop signal to the go signal.
2. The drive assist device according to Claim 1, wherein the object is a traffic light, and the recognized corresponding target object is a signal of the traffic light, 

wherein the state change of the signal is when a stop signal changes to a go signal, and wherein the detector detects the state change of the traffic light when the signal changes from the stop signal to the go signal.

3. The drive assist device according to claim 1, wherein the recognized corresponding target object is a preceding vehicle, wherein the state change of the preceding vehicle is when the preceding vehicle changes from a stopped state to a starting state, and wherein the detector detects the state change of the preceding vehicle when the preceding vehicle changes from the stopped state to the starting state.
3. The drive assist device according to Claim 1, wherein the recognized corresponding target object is a preceding vehicle, wherein the state change of the preceding vehicle is when the preceding vehicle changes from a stopped state to a starting state, and wherein the detector detects the state change of the preceding vehicle when the preceding vehicle changes from the stopped state to the starting state.
5. The drive assist device according to claim 1, further comprising: a speed detection unit that detects a moving speed of the vehicle, wherein, in a case where the moving speed exceeds a threshold value, the display does not display the captured environment.
4. The drive assist device according to Claim 1, further comprising: a speed detection unit that detects a moving speed of the vehicle, wherein, in a case where the moving speed exceeds a threshold value, the display does not display the sensed environment.
6. The drive assist device according to claim 1, wherein the target setter enables the setting of the recognized corresponding target object after the user confirms a setting result of the recognized corresponding target object.
5. The drive assist device according to Claim 1, wherein the target setter enables the setting of the recognized corresponding target object after the user confirms a setting result of the recognized corresponding target object.
7. The drive assist device according to claim 1, wherein the target setter enables the setting of the recognized corresponding target object after the user responds to a message for requesting confirmation of a setting result.
6. The drive assist device according to Claim 1, wherein the target setter enables the setting of the recognized corresponding target object after the user responds to a message for requesting confirmation of a setting result.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3,  5-9 and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beom et al., (KR 2013/0076215, see translation attached for mapping).

Regarding claim 1: Beom teaches a drive assist device for a vehicle comprising: 
a sensor configured to sense an environment around the vehicle [SUMMARY OF THE INVENTION teaches: an image processing apparatus including: a forward image acquiring unit]; 
a display configured to display the sensed environment [SUMMARY OF THE INVENTION: a display unit configured to display an image of interest to be monitored in the forward image acquired, See Fig. 3]; 
a target setter configured to determine whether a user has designated an object, and when the object is designated by the user, recognize the object, as a corresponding target object [¶0040 teaches: driver can select the object of interest 141 he/she wants to monitor on the touch pane (i.e. target setter).]; 
a detector configured to detect whether a state change has occurred of the recognized corresponding target object based on the sensed environment [SUMMARY OF THE INVENTION teaches: the image change of the object of interest is detected from the forward image acquired in real time]; and 
a notification controller configured to control a notification to the user when the state change of the recognized corresponding target object is detected [SUMMARY OF THE INVENTION teaches: he can know the image change about the object of interest naturally through the notification information.].

Regarding claim 2: the essence of the claim is taught above in the rejection of claim 1.
In addition, Beom teaches wherein the object is a traffic light, and the recognized corresponding target object is a signal of the traffic light [See Fig 3], wherein the state change of the signal is when a stop signal changes to a go signal, and wherein the detector detects the state change of the traffic light when the signal changes from the stop signal to the go signal [¶0008 teaches: monitor the change of the traffic light, so if you miss the signal momentarily in the signal waiting state, it would interfere with the operation and you would be jealous of the surrounding drivers; and ¶0041 teaches: the controller 120 monitors the change of the selected object of interest, and when the image of the object of interest changes, informs the driver of the changed fact through the output unit 140 by voice or imag; and ¶0058 teaches: it can be useful when waiting in a signal waiting state].

Regarding claim 3: the essence of the claim is taught above in the rejection of claim 1.
In addition, Beom teaches wherein the recognized corresponding target object is a preceding vehicle [SUMMARY OF THE INVENTION teaches: interest objects from the forward image acquired by the forward image acquisition unit on the screen. May include at least one of a traffic light, a shop, a forward vehicle], wherein the state change of the preceding vehicle is when the preceding vehicle changes from a stopped state to a starting state, and wherein the detector detects the state change of the preceding vehicle when the preceding vehicle changes from the stopped state to the starting state [¶0041 teaches: [0041] Accordingly, the controller 120 monitors the change of the selected object of interest, and when the image of the object of interest changes, informs the driver of the changed fact through the output unit 140 by voice or image.].

Regarding claim 5: the essence of the claim is taught above in the rejection of claim 1.
In addition, Beom teaches wherein the target setter enables the setting of the recognized corresponding target object [¶0031 teaches: The key operation unit 150 receives a driver's selection signal for selecting an image to be monitored (i.e. user confirms) in the forward image, after the user confirms a setting result of the recognized corresponding target object [¶0028 teaches: The category information displayed on the screen may include information about a traffic light, a shop, a forward vehicle, and manual designation; and ¶0039 teaches: If the driver selects an arbitrary category in the category 142 displayed on the screen, it displays the objects of interest corresponding to the category on the screen.]

Regarding claim 6: the essence of the claim is taught above in the rejection of claim 1.
In addition, Beom teaches wherein the target setter enables the setting of the recognized corresponding target object after the user responds to a message for requesting confirmation of a setting result [¶0048 teaches: When the driver looks at an object of interest, the control unit 130 detects the direction of the driver's gaze and estimates the position at which the driver gazes. And displays the estimated position (area) on the screen. If the estimated position is suitable, the driver selects the key using the key operation unit 150 or voice or gesture.].

Regarding claim 7: the claim is merely a method of using the drive assist device of claim 1. Beom teaches a method [apparatus and a method, SUMMARY OF THE INVENTION]. Therefore, the rejection of claim 1 applies equally to this claim.
 
Regarding claim 8: the claim is merely a method of using the drive assist device of claim 2. Beom teaches a method [apparatus and a method, SUMMARY OF THE INVENTION]. Therefore, the rejection of claim 2 applies equally to this claim. 

Regarding claim 9: the claim is merely a method of using the drive assist device of claim 3. Beom teaches a method [apparatus and a method, SUMMARY OF THE INVENTION]. Therefore, the rejection of claim 3 applies equally to this claim. 

Regarding claim 11: the claim is merely a method of using the drive assist device of claim 5. Beom teaches a method [apparatus and a method, SUMMARY OF THE INVENTION]. Therefore, the rejection of claim 5 applies equally to this claim. 
Regarding claim 12: the claim is merely a method of using the drive assist device of claim 6. Beom teaches a method [apparatus and a method, SUMMARY OF THE INVENTION]. Therefore, the rejection of claim 6 applies equally to this claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 4, 10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beom in view of Sumi et al., (US 2012/0069182).

Regarding claim 4: the essence of the claim is taught above in the rejection of claim 1.
However, it does not appear that Beom explicitly teaches further comprising: a speed detection unit that detects a moving speed of the vehicle, wherein, in a case where the moving speed exceeds a threshold value, the display does not display the sensed environment.
In a related field of endeavor, Sumi teaches further comprising: a speed detection unit that detects a moving speed of the vehicle, wherein, in a case where the moving speed exceeds a threshold value, the display does not display the sensed environment [¶0070 teaches: if it is determined that the vehicle speed becomes the predetermined value or larger in step S12, the control device 10 stops displaying of the monitor image S and the captured image P].
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Sumi’s teaching of when the moving speed exceeds a threshold value, the display does not display the sensed environment into Beom’s drive assist device for the benefit, as taught by Sumi, of providing a monitor image that can be displayed so as to assist in safer vehicle operation. [Sumi, ¶0073]

Regarding claim 10: the claim is merely a method of using the drive assist device of claim 4. Beom teaches a method [apparatus and a method, SUMMARY OF THE INVENTION]. Therefore, the rejection of claim 4 applies equally to this claim. 

Regarding claim 13: the claim is merely a non-transitory computer-readable medium to carry out a method of using the drive assist device of claim 7. Sumi teaches a non-transitory computer readable medium having stored instructions [a central processing unit (CPU) 11 serving as an operation circuit that causes the image display apparatus 100 to function by executing the program stored in the ROM 12, and a random access memory (RAM) 13 that functions as an accessible storage device, ¶0025]. Therefore, the rejection of claim 7 applies equally to this claim. 
The motivation to combine Sumi with Beom is the same as for claim 4. [See teaching above]

Regarding claim 14: the claim is merely a non-transitory computer-readable medium to carry out a method of using the drive assist device of claim 8. Sumi teaches a non-transitory computer readable medium having stored instructions [a central processing unit (CPU) 11 serving as an operation circuit that causes the image display apparatus 100 to function by executing the program stored in the ROM 12, and a random access memory (RAM) 13 that functions as an accessible storage device, ¶0025]. Therefore, the rejection of claim 8 applies equally to this claim. 
The motivation to combine Sumi with Beom is the same as for claim 4. [See teaching above]

Regarding claim 15: the claim is merely a non-transitory computer-readable medium to carry out a method of using the drive assist device of claim 9. Sumi teaches a non-transitory computer readable medium having stored instructions [a central processing unit (CPU) 11 serving as an operation circuit that causes the image display apparatus 100 to function by executing the program stored in the ROM 12, and a random access memory (RAM) 13 that functions as an accessible storage device, ¶0025]. Therefore, the rejection of claim 9 applies equally to this claim. 
The motivation to combine Sumi with Beom is the same as for claim 4. [See teaching above]

Regarding claim 16: the claim is merely a non-transitory computer-readable medium to carry out a method of using the drive assist device of claim 10. Sumi teaches a non-transitory computer readable medium having stored instructions [a central processing unit (CPU) 11 serving as an operation circuit that causes the image display apparatus 100 to function by executing the program stored in the ROM 12, and a random access memory (RAM) 13 that functions as an accessible storage device, ¶0025]. Therefore, the rejection of claim 10 applies equally to this claim. 
The motivation to combine Sumi with Beom is the same as for claim 4. [See teaching above]

Regarding claim 17: the claim is merely a non-transitory computer-readable medium to carry out a method of using the drive assist device of claim 11. Sumi teaches a non-transitory computer readable medium having stored instructions [a central processing unit (CPU) 11 serving as an operation circuit that causes the image display apparatus 100 to function by executing the program stored in the ROM 12, and a random access memory (RAM) 13 that functions as an accessible storage device, ¶0025]. Therefore, the rejection of claim 11 applies equally to this claim. 
The motivation to combine Sumi with Beom is the same as for claim 4. [See teaching above]

Regarding claim 18: the claim is merely a non-transitory computer-readable medium to carry out a method of using the drive assist device of claim 12. Sumi teaches a non-transitory computer readable medium having stored instructions [a central processing unit (CPU) 11 serving as an operation circuit that causes the image display apparatus 100 to function by executing the program stored in the ROM 12, and a random access memory (RAM) 13 that functions as an accessible storage device, ¶0025]. Therefore, the rejection of claim 12 applies equally to this claim. 
The motivation to combine Sumi with Beom is the same as for claim 4. [See teaching above]
Conclusion
Prior art not relied upon:  Please refer to the references listed in an attached PTO-892 and that are not relied upon for the claim rejections detailed above. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular, Yanagi et al., (US 2010/0220189) teaches a vehicle surrounding monitoring device.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

	/MARNIE A MATT/                        Primary Examiner, Art Unit 2485